Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 12 as amended recites “wherein one motor …”  It shall be “wherein the one motor”, Line 20 recites “a shaft center line”, It shall be “the shaft center line”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN202250858 to Lian.  The art rejection is based on the respective English translation by PE2E.
In Reference to Claim 1
Lian discloses a screw compressor comprising: a first pressure level rotor assembly (Fig. 2/3) comprising a first pressure level male rotor (Fig. 3, 3) and a first pressure level female rotor (Fig. 3, 2) that mesh with each other; a second pressure level rotor assembly comprising a second pressure level male rotor (Fig. 3, 7) and a second pressure level female rotor  (Fig. 3, 8) that mesh with each other; a body (As showed in Fig. 3, the casing) in which the first pressure level rotor assembly and the second pressure level rotor assembly are arranged; and one motor (Fig. 3, 1) disposed between the first pressure level rotor assembly and the second pressure level rotor assembly, wherein the motor comprises one motor shaft with a first end (Fig. 3, the end connect between the shaft and rotor 3) of in driving connection with the first pressure level male rotor, and a second end (Fig. 3,  6) of the motor shaft in driving connection with the second pressure level male rotor; wherein one motor is used to simultaneously drive the first pressure level male rotor and the second pressure level male wherein the screw compressor is a single-motor double-level screw compressor (As showed in Fig. 3, there is only one motor); wherein a helix of the first pressure level male rotor has a helical direction opposite (As showed in Fig. 3) to a helix of the second pressure level male rotor, and the first pressure level female rotor and the second pressure level female rotor are both located on the same side (As showed in Fig. 3) of a shaft center line of the motor shaft.
In Reference to Claim 2
Lian discloses wherein the first pressure level male rotor (Fig. 3, 3) and the second pressure level male rotor (Fig. 3, 7) are coaxially arranged. (AS showed in Fig. 3)
In Reference to Claim 6
Lian discloses the body is provide with a fluid inlet (As showed in Fig. 3) which is located at the top of the body.
In Reference to Claim 7
Lian discloses the body is provided with a fluid outlet which is located at the top of the body (AS showed in Fig. 3, in case the pump is vertically mounted the outlet will be on the top of the body.  The top or the bottom is determined by the mounting orientation)
In Reference to Claim 9
Lian discloses wherein the screw compressor comprises a plurality of groups of the first pressure level rotor assembly and the second pressure level rotor assembly (AS showed in Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lian in view of US Patent 2007/0003421 to Kato et al (Kato).
In Reference to Claim 5
Lian discloses the first pressure level body and the second pressure level body (As showed in Fig. 3)
Lian does not teach how the shaft is supported.
Kato teaches the second pressure level bearing seat (Fig. 1, 13) supports the second pressure level rotor assembly and the second pressure level bearing seat is integrally formed with the second pressure level body (As showed in Fig. 1)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Kao into the design of Lian.  Doing so, would result in the bearing support structure of Kato being used in the design of Lian to support the rotor and shaft assembly.  Both invention of Kato and Lian are in the same field of endeavor, Kato teaches a method of securing the rotor shaft with a predictable result of success.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lian in view of US Patent 9,051,935 to Hossain et al (Hossain).
In Reference to Claim 11
Lian discloses the second end of the motor shaft is connected to the second level male rotor through a coupling (Fig. 1, 6)
Lian does not teach the detail connection between the shaft and the first level male rotor.
Hossain teaches the motor shaft being coupled to the rotor by key (Fig. 1, 22)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Hossain into the design of Lian.  Doing so, would result in the shaft is key connected to the second rotor.  Both invention of Lian and Hossain solve the same problem, coupling shaft to a rotor and Hossain provides a method with a predictable result of success.
Claims 1 and 12 are under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2003/0215336 to Hattori in view of Lian.
In Reference to Claims 1 and 12
Hattori discloses a multiple stage screw compressor of an air conditioner (Paragraph 3)
Lian teaches the screw compressor as recited in Claim 1.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Lian into the design of Hattori.  Doing so, would result in the screw compressor of Lian being in used in the air condition system, since Lian teaches a screw compressor which can reduce the mounting space and save device cost.
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
Starting on Page 5, the Applicant argues the USC 102 and 103 Claim rejection.  The  argument is true.  However, it is based on the amended claim.  The argument is moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/7/2022